Exhibit 10.1

Execution Version

 

 

GUARANTY AGREEMENT

DATED AS OF FEBRUARY 21, 2012

OF

ZAZA HOLDINGS, INC.,

ZAZA ENERGY, LLC, AND

TOREADOR RESOURCES CORPORATION

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1         GUARANTY

     1   

SECTION 2        OBLIGATIONS ABSOLUTE

     2   

SECTION 3        WAIVER

     3   

SECTION 4        OBLIGATIONS UNIMPAIRED

     3   

SECTION 5        SUBROGATION AND SUBORDINATION

     4   

SECTION 6        REINSTATEMENT OF GUARANTY

     5   

SECTION 7        REPRESENTATIONS AND WARRANTIES OF EACH GUARANTOR

     6   

Section 7.1

   Organization; Power and Authority      6   

Section 7.2

   Authorization, Etc.      6   

Section 7.3

   Compliance with Laws, Other Instruments, Etc.      6   

Section 7.4

   Governmental Authorizations, Etc.      6   

Section 7.5

   Information Regarding the Company      6   

Section 7.6

   Solvency      7   

SECTION 8        TERM OF GUARANTY AGREEMENT

     7   

SECTION 9        SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

     7   

SECTION 10      AMENDMENT AND WAIVER

     7   

Section 10.1

   Requirements      7   

Section 10.2

   Solicitation of Holders of Notes      7   

Section 10.3

   Binding Effect      8   

Section 10.4

   Notes Held By Company, Etc.      8   

SECTION 11      NOTICES

     8   

SECTION 12      MISCELLANEOUS

     9   

Section 12.1

   Successors and Assigns; Joinder      9   

Section 12.2

   Severability      9   

Section 12.3

   Construction      9   

Section 12.4

   Further Assurances      9   

Section 12.5

   Governing Law      9   

Section 12.6

   Jurisdiction and Process; Waiver of Jury Trial      9   

Section 12.7

   Reproduction of Documents; Execution      10   

 

i



--------------------------------------------------------------------------------

GUARANTY AGREEMENT

This GUARANTY AGREEMENT, dated as of February 21, 2012 (this “Guaranty
Agreement”), is made by each of the undersigned (each a “Guarantor” and,
together with each of the other signatories hereto and any other entities from
time to time parties hereto pursuant to Section 12.1 hereof, the “Guarantors”)
in favor of the Purchasers (as defined below) and U.S. Bank National
Association, in its capacity as collateral agent (together with its successors
and assigns, the “Collateral Agent”) for itself and the Purchasers. The
Purchasers and the Collateral Agent are herein collectively called the “holders”
and individually a “holder”.

PRELIMINARY STATEMENTS:

WHEREAS, ZaZa Energy Corporation, a Delaware corporation (the “Company”), is
entering into a Securities Purchase Agreement, dated as of February 21, 2012 (as
amended, modified, supplemented or restated from time to time, the “Securities
Purchase Agreement”), with the Persons listed on the signature pages thereto
(together with their respective successors and assigns, the “Purchasers”)
simultaneously with the delivery of this Guaranty Agreement. Capitalized terms
used herein have the meanings specified in the Securities Purchase Agreement
unless otherwise defined herein;

WHEREAS, the Company has authorized the issuance, pursuant to the Securities
Purchase Agreement, of 8.00% Senior Secured Notes due February 21, 2017 in the
aggregate principal amount of $100,000,000 (as amended, restated, or otherwise
modified from time to time, the “Initial Notes”). The Initial Notes and any
other Notes that may from time to time be issued pursuant to the Securities
Purchase Agreement (including any notes issued in substitution for any of the
Notes), as the same may be amended, modified, supplemented or restated from time
to time, are herein collectively called the “Notes” and individually a “Note”;

WHEREAS, it is a condition to the agreement of the Purchasers to purchase the
Notes that this Guaranty Agreement shall have been executed and delivered by
each Guarantor and shall be in full force and effect; and

WHEREAS, each Guarantor will receive direct and indirect benefits from the
financing arrangements contemplated by the Securities Purchase Agreement and the
board of directors (or similar governing body) of each Guarantor has determined
that the incurrence of such obligations is in the best interests of such
Guarantor.

NOW, THEREFORE, in order to induce, and in consideration of, the execution and
delivery of the Securities Purchase Agreement and the purchase of the Notes by
each of the Purchasers, each Guarantor hereby covenants and agrees with, and
represents and warrants to each of the holders as follows:

SECTION 1 GUARANTY.

Each Guarantor hereby irrevocably, unconditionally and jointly and severally
with the other Guarantors guarantees to each holder, the due and punctual
payment in full of (a) the principal of, Premium on and interest on (including,
without limitation, interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or

 



--------------------------------------------------------------------------------

like proceeding, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding), and any other amounts due under, the
Notes when and as the same shall become due and payable (whether at stated
maturity or by required or optional prepayment or by acceleration or otherwise)
and (b) any other sums which may become due under the terms and provisions of
the Notes, the Securities Purchase Agreement, any other Transaction Document or
any other instrument referred to therein (all such obligations described in
clauses (a) and (b) above are herein called the “Guaranteed Obligations”). The
guaranty in the preceding sentence is an absolute, present and continuing
guaranty of payment and not of collectibility and is in no way conditional or
contingent upon any attempt to collect from the Company or any other guarantor
of the Guaranteed Obligations (including, without limitation, any other
Guarantor hereunder) or upon any other action, occurrence or circumstance
whatsoever. In the event that the Company shall fail so to pay any of such
Guaranteed Obligations, each Guarantor agrees to pay the same when due to the
holders entitled thereto, without demand, presentment, protest or notice of any
kind, in lawful money of the United States of America, pursuant to the
requirements for payment specified in the Notes, the Securities Purchase
Agreement or the other Transaction Documents, as applicable. Each default in
payment of any of the Guaranteed Obligations shall give rise to a separate cause
of action hereunder and separate suits may be brought hereunder as each cause of
action arises. Each Guarantor agrees that the Notes issued in connection with
the Securities Purchase Agreement may (but need not) make reference to this
Guaranty Agreement.

Each Guarantor agrees to pay and to indemnify and save each holder harmless from
and against any damage, loss, cost or expense (including reasonable attorneys’
fees) which such holder may incur or be subject to as a consequence, direct or
indirect, of (x) any breach by such Guarantor, by any other Guarantor or by the
Company of any warranty, covenant, term or condition in, or the occurrence of
any default under, this Guaranty Agreement, the Notes, the Securities Purchase
Agreement or any other instrument referred to therein, together with all
expenses resulting from the compromise or defense of any claims or liabilities
arising as a result of any such breach or default, (y) any legal action
commenced to challenge the validity or enforceability of this Guaranty
Agreement, the Notes, the Securities Purchase Agreement or any other instrument
referred to therein and (z) enforcing or defending the provisions of this
Guaranty Agreement.

Each Guarantor hereby acknowledges and agrees that such Guarantor’s liability
hereunder is joint and several with the other Guarantors and any other Person(s)
who may guarantee the obligations and Debt under and in respect of the Notes,
the Securities Purchase Agreement and any other Transaction Document.

SECTION 2 OBLIGATIONS ABSOLUTE.

The obligations of each Guarantor hereunder shall be primary, absolute,
irrevocable and unconditional, irrespective of the validity or enforceability of
the Notes, the Securities Purchase Agreement or any other instrument referred to
therein, shall not be subject to any counterclaim, setoff, deduction or defense
based upon any claim such Guarantor may have against the Company or any holder
or otherwise, and shall remain in full force and effect without regard to, and
shall not be released, discharged or in any way affected by, any circumstance or
condition whatsoever (whether or not such Guarantor shall have any knowledge or
notice thereof),

 

-2-



--------------------------------------------------------------------------------

including, without limitation: (a) any amendment to, modification of, supplement
to or restatement of the Notes, the Securities Purchase Agreement or any other
instrument referred to therein (it being agreed that the obligations of each
Guarantor hereunder shall apply to the Notes, the Securities Purchase Agreement
or any such other instrument as so amended, modified, supplemented or restated)
or any assignment or transfer of any thereof or of any interest therein, or any
furnishing, acceptance or release of any security for the Notes or the addition,
substitution or release of any other Guarantor or any other entity or other
Person primarily or secondarily liable in respect of the Guaranteed Obligations;
(b) any waiver, consent, extension, indulgence or other action or inaction under
or in respect of the Notes, the Securities Purchase Agreement or any other
instrument referred to therein; (c) any bankruptcy, insolvency, arrangement,
reorganization, readjustment, composition, liquidation or similar proceeding
with respect to the Company or its property; (d) any merger, amalgamation or
consolidation of any Guarantor or of the Company into or with any other Person
or any sale, lease or transfer of any or all of the assets of any Guarantor or
of the Company to any Person; (e) any failure on the part of the Company for any
reason to comply with or perform any of the terms of any other agreement with
any Guarantor; (f) any failure on the part of any holder to obtain, maintain,
register or otherwise perfect any security; or (g) any other event or
circumstance which might otherwise constitute a legal or equitable discharge or
defense of a guarantor, and in any event however material or prejudicial it may
be to any Guarantor or to any subrogation, contribution or reimbursement rights
any Guarantor may otherwise have. Each Guarantor covenants that its obligations
hereunder will not be discharged except by indefeasible payment in full in cash
of all of the Guaranteed Obligations and all other obligations hereunder.

SECTION 3 WAIVER.

Each Guarantor unconditionally waives to the fullest extent permitted by law,
(a) notice of acceptance hereof, of any action taken or omitted in reliance
hereon and of any default by the Company in the payment of any amounts due under
the Notes, the Securities Purchase Agreement or any other instrument referred to
therein, and of any of the matters referred to in Section 2 hereof, (b) all
notices which may be required by statute, rule of law or otherwise to preserve
any of the rights of any holder against such Guarantor, including, without
limitation, presentment to or demand for payment from the Company or any
Guarantor with respect to any Note, notice to the Company or to any Guarantor of
default or protest for nonpayment or dishonor and the filing of claims with a
court in the event of the bankruptcy of the Company, (c) any right to require
any holder to enforce, assert or exercise any right, power or remedy including,
without limitation, any right, power or remedy conferred in the Securities
Purchase Agreement, the Notes or any other Transaction Document, (d) any
requirement for diligence on the part of any holder and (e) any other act or
omission or thing or delay in doing any other act or thing which might in any
manner or to any extent vary the risk of such Guarantor or otherwise operate as
a discharge of such Guarantor or in any manner lessen the obligations of such
Guarantor hereunder.

SECTION 4 OBLIGATIONS UNIMPAIRED.

Each Guarantor authorizes the holders, without notice or demand to such
Guarantor or any other Guarantor and without affecting its obligations
hereunder, from time to time: (a) to renew, compromise, extend, accelerate or
otherwise change the time for payment of, all or any

 

-3-



--------------------------------------------------------------------------------

part of the Notes, or any obligations under the Securities Purchase Agreement or
any other instrument referred to therein; (b) to change any of the
representations, covenants, events of default or any other terms or conditions
of or pertaining to the Notes, the Securities Purchase Agreement or any other
instrument referred to therein, including, without limitation, decreases or
increases in amounts of principal, rates of interest, Premium or any other
obligation; (c) to take and hold security for the payment of the Notes, the
Securities Purchase Agreement or any other instrument referred to therein, for
the performance of this Guaranty Agreement or otherwise for the Debt guaranteed
hereby and to exchange, enforce, waive, subordinate and release any such
security; (d) to apply any such security and to direct the order or manner of
sale thereof as the holders in their sole discretion may determine; (e) to
obtain additional or substitute endorsers or guarantors or release any other
Guarantor or any other Person or entity primarily or secondarily liable in
respect of the Guaranteed Obligations; (f) to exercise or refrain from
exercising any rights against the Company, any Guarantor or any other Person;
and (g) to apply any sums, by whomsoever paid or however realized, to the
payment of the Guaranteed Obligations and all other obligations owed hereunder.
The holders shall have no obligation to proceed against any additional or
substitute endorsers or guarantors or to pursue or exhaust any security provided
by the Company, such Guarantor or any other Guarantor or any other Person or to
pursue any other remedy available to the holders.

If an event permitting the acceleration of the maturity of the principal amount
of any Notes shall exist and such acceleration shall at such time be prevented
or the right of any holder to receive any payment on account of the Guaranteed
Obligations shall at such time be delayed or otherwise affected by reason of the
pendency against the Company, any Guarantor or any other guarantors of a case or
proceeding under a bankruptcy or insolvency law, such Guarantor agrees that, for
purposes of this Guaranty Agreement and its obligations hereunder, the maturity
of such principal amount shall be deemed to have been accelerated with the same
effect as if the holder thereof had accelerated the same in accordance with the
terms of the Securities Purchase Agreement, and such Guarantor shall forthwith
pay such accelerated Guaranteed Obligations.

SECTION 5 SUBROGATION AND SUBORDINATION.

(a) Each Guarantor will not exercise any rights which it may have acquired by
way of subrogation under this Guaranty Agreement, by any payment made hereunder
or otherwise, or accept any payment on account of such subrogation rights, or
any rights of reimbursement, contribution or indemnity or any rights or recourse
to any security for the Notes or this Guaranty Agreement unless and until all of
the Guaranteed Obligations shall have been indefeasibly paid in full in cash.

(b) Each Guarantor hereby subordinates the payment of all Debt and other
obligations of the Company or any other guarantor of the Guaranteed Obligations
owing to such Guarantor, whether now existing or hereafter arising, including,
without limitation, all rights and claims described in clause (a) of this
Section 5, to the indefeasible payment in full in cash of all of the Guaranteed
Obligations. If the Collateral Agent so requests, any such Debt or other
obligations shall be enforced and performance received by such Guarantor as
trustee for the holders and the proceeds thereof shall be paid over to the
Collateral Agent promptly, in the form received (together with any necessary
endorsements) to be applied to the Guaranteed Obligations, whether matured or
unmatured, as may be directed by the Collateral Agent, but without reducing or
affecting in any manner the liability of any Guarantor under this Guaranty
Agreement.

 

-4-



--------------------------------------------------------------------------------

(c) If any amount or other payment is made to or accepted by any Guarantor in
violation of any of the preceding clauses (a) and (b) of this Section 5, such
amount shall be deemed to have been paid to such Guarantor for the benefit of,
and held in trust for the benefit of, the holders and shall be paid over to the
Collateral Agent promptly, in the form received (together with any necessary
endorsements) to be applied to the Guaranteed Obligations, whether matured or
unmatured, as may be directed by the Collateral Agent, but without reducing or
affecting in any manner the liability of such Guarantor under this Guaranty
Agreement.

(d) Each Guarantor acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated by the Securities Purchase
Agreement and that its agreements set forth in this Guaranty Agreement
(including this Section 5) are knowingly made in contemplation of such benefits.

(e) Each Guarantor hereby agrees that, to the extent that a Guarantor shall have
paid an amount hereunder to the Collateral Agent that is greater than the net
value of the benefits received, directly or indirectly, by such paying Guarantor
as a result of the issuance and sale of the Notes (such net value, its
“Proportionate Share”), such paying Guarantor shall, subject to Section 5(a) and
5(b), be entitled to contribution from any Guarantor that has not paid its
Proportionate Share of the Guaranteed Obligations. Any amount payable as a
contribution under this Section 5(e) shall be determined as of the date on which
the related payment is made by such Guarantor seeking contribution and each
Guarantor acknowledges that the right to contribution hereunder shall constitute
an asset of such Guarantor to which such contribution is owed. Notwithstanding
the foregoing, the provisions of this Section 5(e) shall in no respect limit the
obligations and liabilities of any Guarantor to the holders hereunder or under
the Notes, the Securities Purchase Agreement or any other document, instrument
or agreement executed in connection therewith, and each Guarantor shall remain
jointly and severally liable for the full payment and performance of the
Guaranteed Obligations.

SECTION 6 REINSTATEMENT OF GUARANTY.

This Guaranty Agreement shall continue to be effective, or be reinstated, as the
case may be, if and to the extent at any time payment, in whole or in part, of
any of the sums due to any holder on account of the Guaranteed Obligations is
rescinded or must otherwise be restored or returned by a holder upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Company or any other guarantors, or upon or as a result of the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to the Company or any other guarantors or any part of its or their property, or
otherwise, all as though such payments had not been made.

 

-5-



--------------------------------------------------------------------------------

SECTION 7 REPRESENTATIONS AND WARRANTIES OF EACH GUARANTOR.

Each Guarantor represents and warrants to each holder as follows:

Section 7.1 Organization; Power and Authority. Such Guarantor is a corporation
or limited liability company, as applicable, duly organized, validly existing
and in good standing under the laws of its jurisdiction of Delaware or Texas, as
applicable, and is duly qualified as a foreign corporation or limited liability
company, as applicable, and is in good standing in each jurisdiction in which
such qualification is required by law, other than those jurisdictions as to
which the failure to be so qualified or in good standing could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
Such Guarantor has the corporate or limited liability company power and
authority, as applicable, to own or hold under lease the properties it purports
to own or hold under lease, to transact the business it transacts and proposes
to transact, to execute and deliver this Guaranty Agreement and to perform the
provisions hereof.

Section 7.2 Authorization, Etc. This Guaranty Agreement has been duly authorized
by all necessary corporate or limited liability company action, as applicable,
on the part of such Guarantor, and this Guaranty Agreement constitutes a legal,
valid and binding obligation of such Guarantor enforceable against such
Guarantor in accordance with its terms, except as such enforceability may be
limited by (a) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(b) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

Section 7.3 Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by such Guarantor of this Guaranty Agreement will not
(a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of such Guarantor
or any of its Subsidiaries under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, organizational documents, or any other
agreement or instrument to which such Guarantor or any of its Subsidiaries is
bound or by which such Guarantor or any of its Subsidiaries or any of their
respective properties may be bound or affected, (b) conflict with or result in a
breach of any of the terms, conditions or provisions of any order, judgment,
decree, or ruling of any court, arbitrator or Governmental Authority applicable
to such Guarantor or any of its Subsidiaries or (c) violate any provision of any
statute or other rule or regulation of any Governmental Authority applicable to
such Guarantor or any of its Subsidiaries. “Governmental Authority” means
(x) the government of (i) the United States of America or any State or other
political subdivision thereof, or (ii) any other jurisdiction in which such
Guarantor or any of its Subsidiaries conducts all or any part of its business,
or which asserts jurisdiction over any properties of such Guarantor or any of
its Subsidiaries, or (y) any entity exercising executive, legislative, judicial,
regulatory or administrative functions of, or pertaining to, any such
government.

Section 7.4 Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by such Guarantor of this Guaranty Agreement.

Section 7.5 Information Regarding the Company. Such Guarantor now has and will
continue to have independent means of obtaining information concerning the
affairs, financial condition and business of the Company. No holder shall have
any duty or responsibility to provide such Guarantor with any credit or other
information concerning the affairs, financial condition or business of the
Company which may come into possession of the holders. Such

 

-6-



--------------------------------------------------------------------------------

Guarantor has executed and delivered this Guaranty Agreement without reliance
upon any representation by the holders including, without limitation, with
respect to (a) the due execution, validity, effectiveness or enforceability of
any instrument, document or agreement evidencing or relating to any of the
Guaranteed Obligations or any loan or other financial accommodation made or
granted to the Company, (b) the validity, genuineness, enforceability,
existence, value or sufficiency of any property securing any of the Guaranteed
Obligations or the creation, perfection or priority of any lien or security
interest in such property or (c) the existence, number, financial condition or
creditworthiness of other guarantors or sureties, if any, with respect to any of
the Guaranteed Obligations.

Section 7.6 Solvency. Upon the execution and delivery hereof, such Guarantor
will be solvent, will be able to pay its debts as they mature, and will have
capital sufficient to carry on its business.

SECTION 8 TERM OF GUARANTY AGREEMENT.

This Guaranty Agreement and all guarantees, covenants and agreements of the
Guarantors contained herein shall continue in full force and effect and shall
not be discharged until such time as all of the Guaranteed Obligations and all
other obligations hereunder shall be indefeasibly paid in full in cash and shall
be subject to reinstatement pursuant to Section 6.

SECTION 9 SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Guaranty Agreement and may be relied upon by any subsequent
holder, regardless of any investigation made at any time by or on behalf of the
Collateral Agent, any Purchaser or any other holder. All statements contained in
any certificate or other instrument delivered by or on behalf of a Guarantor
pursuant to this Guaranty Agreement shall be deemed representations and
warranties of such Guarantor under this Guaranty Agreement. Subject to the
preceding sentence, this Guaranty Agreement embodies the entire agreement and
understanding between each holder and the Guarantors and supersedes all prior
agreements and understandings relating to the subject matter hereof.

SECTION 10 AMENDMENT AND WAIVER.

Section 10.1 Requirements. This Guaranty Agreement may be amended, and the
observance of any term hereof may be waived (either retroactively or
prospectively), with (and only with) the written consent of each Guarantor and
the Required Noteholders, except that no amendment or waiver (a) of any of the
provisions of Section 1, 2, 3, 4, 5, 6, 7, 8, or 10 hereof, or any defined term
(as it is used therein), or (b) which results in the limitation of the liability
of any Guarantor hereunder will be effective as to any holder unless consented
to by such holder in writing.

Section 10.2 Solicitation of Holders.

(a) Solicitation. Each Guarantor will provide each holder with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof.

 

-7-



--------------------------------------------------------------------------------

(b) Payment. The Guarantors will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder as consideration for or as an inducement to the entering into by any
holder of any waiver or amendment of any of the terms and provisions hereof
unless such remuneration is concurrently paid, or security is concurrently
granted or other credit support concurrently provided, on the same terms,
ratably to each holder even if such holder did not consent to such waiver or
amendment.

Section 10.3 Binding Effect. Any amendment or waiver consented to as provided in
this Section 10 applies equally to all holders and is binding upon them and upon
each future holder and upon each Guarantor without regard to whether any
Transaction Document has been marked to indicate such amendment or waiver. No
such amendment or waiver will extend to or affect any obligation, covenant or
agreement not expressly amended or waived or impair any right consequent
thereon. No course of dealing between a Guarantor and the holder nor any delay
in exercising any rights hereunder or under any Transaction Document shall
operate as a waiver of any rights of any holder. As used herein, the term “this
Guaranty Agreement” and references thereto shall mean this Guaranty Agreement as
it may be amended, modified, supplemented or restated from time to time.

Section 10.4 Notes Held By Company, Etc. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Guaranty Agreement, or have directed the
taking of any action provided herein to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by any Guarantor, the
Company or any of their respective Affiliates shall be deemed not to be
outstanding.

SECTION 11 NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:

(x) if to any Guarantor, to the address listed below such Guarantor’s signature
hereto, or such other address as such Guarantor shall have specified to the
holders in writing,

(y) if to any Purchaser, to such Purchaser at the addresses specified for such
communications set forth in the Purchaser Schedule to the Securities Purchase
Agreement, or such other address as such holder shall have specified to the
Guarantors in writing, or

(z) if to the Collateral Agent, to 5555 San Felipe Street, Suite 1150, Houston,
Texas 77056, Attention: Mauri Cowen, Vice President, Facsimile: 713-235-9213 or
such other address as the Collateral Agent shall have specified to the
Guarantors in writing.

 

-8-



--------------------------------------------------------------------------------

SECTION 12 MISCELLANEOUS.

Section 12.1 Successors and Assigns; Joinder. All covenants and other agreements
contained in this Guaranty Agreement by or on behalf of any of the parties
hereto bind and inure to the benefit of their respective successors and assigns
whether so expressed or not. It is agreed and understood that any Person may
become a Guarantor hereunder by executing a Guarantor Supplement substantially
in the form of Exhibit A attached hereto and delivering the same to the Holders.
Any such Person shall thereafter be a “Guarantor” for all purposes under this
Guaranty Agreement.

Section 12.2 Severability. Any provision of this Guaranty Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by
law), not invalidate or render unenforceable such provision in any other
jurisdiction.

Section 12.3 Construction. Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such express contrary provision) be deemed to excuse compliance with any
other covenant. Whether any provision herein refers to action to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.

The section and subsection headings in this Guaranty Agreement are for
convenience of reference only and shall neither be deemed to be a part of this
Guaranty Agreement nor modify, define, expand or limit any of the terms or
provisions hereof. All references herein to numbered sections, unless otherwise
indicated, are to sections of this Guaranty Agreement. Words and definitions in
the singular shall be read and construed as though in the plural and vice versa,
and words in the masculine, neuter or feminine gender shall be read and
construed as though in either of the other genders where the context so
requires.

Section 12.4 Further Assurances. Each Guarantor agrees to execute and deliver
all such instruments and take all such action as the holders may from time to
time reasonably request in order to effectuate fully the purposes of this
Guaranty Agreement.

Section 12.5 Governing Law. THIS GUARANTY AGREEMENT SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY,
THE INTERNAL LAW OF THE STATE OF NEW YORK, EXCLUDING CHOICE-OF-LAW PRINCIPLES OF
THE LAW OF SUCH STATE THAT WOULD PERMIT THE APPLICATION OF THE LAWS OF A
JURISDICTION OTHER THAN SUCH STATE.

Section 12.6 Jurisdiction and Process; Waiver of Jury Trial.

(a) Each Guarantor irrevocably submits to the non-exclusive jurisdiction of any
New York State or federal court sitting in the Borough of Manhattan, The City of
New York, over any suit, action or proceeding arising out of or relating to this
Guaranty Agreement or any of the agreements, documents or instruments delivered
in connection herewith or therewith. To the

 

-9-



--------------------------------------------------------------------------------

fullest extent permitted by applicable law, each Guarantor irrevocably waives
and agrees not to assert, by way of motion, as a defense or otherwise, any claim
that it is not subject to the jurisdiction of any such court, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding brought in any such court and any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum.

(b) Nothing in this Section 12.6 shall affect the right of any holder to serve
process in any manner permitted by law, or limit any right that the holders may
have to bring proceedings against any Guarantor in the courts of any appropriate
jurisdiction or to enforce in any lawful manner a judgment obtained in one
jurisdiction in any other jurisdiction.

(c) THE GUARANTORS HEREBY IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS GUARANTY AGREEMENT OR ANY OTHER
AGREEMENT, DOCUMENT OR INSTRUMENT DELIVERED IN CONNECTION HEREWITH OR THEREWITH
OR THE ACTIONS OF THE HOLDERS IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT HEREOF OR THEREOF.

Section 12.7 Reproduction of Documents; Execution. This Guaranty Agreement may
be reproduced by any holder by any photographic, photostatic, electronic,
digital, or other similar process and such holder may destroy any original
document so reproduced. Each Guarantor agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such holder in the regular course of business) and any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 12.7 shall not prohibit any
Guarantor or any other holder from contesting any such reproduction to the same
extent that it could contest the original, or from introducing evidence to
demonstrate the inaccuracy of any such reproduction. Delivery of an executed
counterpart of a signature page to this Guaranty Agreement by telecopier or pdf
shall be effective as delivery of a manually executed counterpart of this
Guaranty Agreement.

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty Agreement to be duly
executed and delivered as of the date and year first above written.

 

ZAZA HOLDINGS, INC. By:   /s/ John E. Hearn, Jr.   Name:   John E. Hearn, Jr.  
Title:   President

 

ZAZA ENERGY, LLC By:   /s/ Todd Alan Brooks   Name:   Todd Alan Brooks   Title:
  Manager

 

TOREADOR RESOURCES CORPORATION By:  

/s/ Craig M. McKenzie

  Name:   Craig M. McKenzie   Title:   President and Chief Executive Officer

 

Notice Address for each Guarantor:

c/o ZaZa Energy Corporation

1301 McKinney Street, Suite 2850

Houston, TX 77010

Attn: Charles Campise

Tel: 713-595-1900

Fax: 713-595-1919

 

-11-